       Case 2:18-cv-01835-MHH Document 112 Filed 12/01/20 Page 1 of 4                    FILED
                                                                                2020 Dec-01 PM 03:28
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

JAMES JOHNSON, JR., and               )
ERICKA JOHNSON,                       )
                                      )
      Plaintiffs,                     )
                                      )
v.                                    )
                                      )       Case No.: 2:18-cv-01835-MHH
ABF FREIGHT SYSTEM, INC.,             )
and MARK EUGENE                       )
MASSINGILL,                           )
                                      )
                                      )
      Defendants.                     )


          SUMMARY OF DEFENDANTS’ MOTIONS IN LIMINE


      In accordance with the Court’s December 1, 2020 order, Defendants submit

the following summary of their Motions in Limine:

 The First Motion in Limine (Doc. 91) concerns records of medical treatment and
  medical bills that are not supported by foundational testimony from the particular
  treating physicians regarding reasonableness and necessity.

 The Second Motion in Limine (Doc. 93) concerns injury causation opinions from
  Dr. Peter Liechty, Dr. John Hamide, and Dr. Frank Hodges.

 The Third Motion in Limine (Doc. 94) concerns Lacy Sapp’s expert testimony
  about Mr. Johnson’s future medical expenses.

 The Fourth Motion in Limine (Doc. 95) concerns Ralph Litolff’s expert testimony
  about past and future lost wages and loss of earning capacity.

 The Fifth Motion in Limine (Doc. 96) concerns “Golden Rule” arguments.

                                          1
       Case 2:18-cv-01835-MHH Document 112 Filed 12/01/20 Page 2 of 4




 The Sixth Motion in Limine (Doc. 97) concerns questions or arguments based
  upon the “Reptile Strategy.”

 The Seventh Motion in Limine (Doc. 98) concerns evidence and arguments
  regarding Defendants’ insurance coverage or policy limits.

 The Eighth Motion in Limine (Doc. 99) concerns evidence or arguments
  referencing ABF Freight’s revenue, size, net worth, or relative wealth.

 The Ninth Motion in Limine (Doc. 100) concerns evidence or arguments
  regarding ABF Freight’s corporate status.

 The Tenth Motion in Limine (Doc. 101) concerns evidence regarding other
  commercial accidents or arguments about the danger or hazard of the trucking
  industry to the public.

 The Eleventh Motion in Limine (Doc. 102) concerns evidence or arguments about
  settlement negotiations.

 The Twelfth Motion in Limine (Doc. 103) concerns evidence or arguments about
  commercial drivers having a heightened standard of care.

 The Thirteenth Motion in Limine (Doc. 104) concerns Mark Massingill’s driving,
  hiring, training, and supervision record.

 The Fourteenth Motion in Limine (Doc. 105) concerns the accident report.

 The Fifteenth Motion in Limine (Doc. 106) concerns testimony from undisclosed
  witnesses.

 The Sixteenth Motion in Limine (Doc. 107) concerns remarks about defense
  counsel.

 The Seventeenth Motion in Limine (Doc. 108) concerns hearsay statements
  contained in medical records of any physicians who are not called at trial.




                                       2
      Case 2:18-cv-01835-MHH Document 112 Filed 12/01/20 Page 3 of 4




                                   Respectfully submitted,

                                   /s/ Thomas L. Oliver, II
                                   Thomas L. Oliver, II (ASB-3153-R53T)
                                   Robert A. Arnwine, Jr. (ASB-5964-B65A)
                                   Dennis O. Vann, Jr. (ASB-5854-I61U)
                                   Attorneys for Defendants

OF COUNSEL:
CARR ALLISON
100 Vestavia Parkway
Birmingham, Alabama 35216
Telephone: (205) 822-2006
Facsimile: (205) 822-2057
E-mail:     toliver@carrallison.com
            rarnwine@carrallison.com
            dvann@carrallison.com




                                       3
       Case 2:18-cv-01835-MHH Document 112 Filed 12/01/20 Page 4 of 4




                         CERTIFICATE OF SERVICE

       I hereby certify that on the 1st day of December, 2020, I have served a copy
of the above and foregoing on counsel for all parties by:

          Facsimile transmission;
          Hand Delivery;
        _ Electronic Mail;
          Placing a copy of same in the United States Mail, properly
          addressed and first class postage prepaid to; and/or
        X Using the Alafile or CM/ECF system which will send
          notifications of such to the following:

Eric Tiebauer
The Tiebauer Law Offices, LLC
P.O. Box 1421
4363 Highway 45 North
Waynesboro, Mississippi 39367
Telephone: (601) 735-5222
Facsimile: (601) 735-5008

Jason M. Baer
Baer Law, LLC
3000 Kingman Street
Suite 200
Metairie, LA 70006
Telephone: (504) 372-0111
Facsimile: (504) 372-0151

Jason F. Giles
The King Firm
2912 Canal Street
New Orleans, LA 70119
Telephone: (504) 909-5464

                                      s/ Thomas L. Oliver, II
                                      Of Counsel




                                        4
